Raucci, J., Concurring in Part and Dissenting in Part I concur with that part of the majority’s order dismissing counts IV and V, and denying the motion to dismiss as to count III. I respectfully dissent from that portion of the order which holds that the Court of Claims does not have the authority to grant injunctive relief, and dismisses counts I and II. My reading of Ellis v. Board of Governors of State Colleges and Universities (1984), 102 Ill. 2d 387, 466 N.E.2d 202; Management Association of Illinois, Inc. v. Board of Regents of Northern Illinois University (1st Dist., 1993), 248 Ill. App. 3d 599, 618 N.E.2d 694; Brucato v. Edgar (1st Dist., 1984), 128 Ill. App. 3d 260, 470 N.E.2d 615; Liebman v. Board of Governors of State Colleges and Universities (1st Dist., 1979), 79 Ill. App. 3d 89, 398 N.E.2d 305; and Sternberg v. Bond (5th Dist., 1975), 30 Ill. App. 3d 874, 333 N.E.2d 261, leads me to the conclusion that the law of this State is that the Court of Claims has authority to grant some forms of equitable relief. I will not repeat the extended quotations from these cases contained in the majority opinion, however I note that while Ellis does not completely close the door on the issue, the Appellate Court has expressly done so in Management Association of Illinois, supra, where the Court stated, “The Court of Claims does have jurisdiction to grant injunctive relief.” 618 N.E.2d at 700. The holding of the Appellate Court is supported by a reading of the Court of Claims Act (705 ILCS 505/1, et seq.). In that Act, the General Assembly has provided: “The court shall have exclusive jurisdiction to hear and determine the following matters: (a) All claims against the State founded upon any law of the State of Illinois, or any regulation thereunder by an executive or administrative officer or agency, other than claims arising under the Workmen’s Compensation Act or the Workmen’s Occupational Diseases Act, or claims for expenses in civil litigation * * °. (b) All claims against the State founded upon any contract entered into with the State of Illinois.” 705 ILCS 505/8. I believe that when the General Assembly said “all claims” it meant “all claims.” The claims presented are founded in university regulations, promulgated pursuant to law, and in the contract between the university and the Claimant. In reaching the position that I do, I recognize that, while we are part of the legislative branch of government, we are bound to follow decisions of the Supreme and Appellate Courts of this State. I am well aware of the practical obstacles which make difficult the effective and efficient disposition of requests for injunctive relief from the Court of Claims. And I am not at all certain of our ability to enforce any such order. But I do believe that the decisions cited above make our responsibility clear. An examination of the facts in this case demonstrates that Claimant would be entitled to equitable relief. The complaint alleges that Claimant first enrolled in the University of Illinois at Chicago-College of Medicine (UICCOM) in August, 1990, but failed to meet the academic requirements during the 1990-91 academic year. She repeated the first year during the 1991-92 academic year, but again failed to meet the minimum pass levels and was dropped from the medical school in January, 1992. Claimant successfully petitioned for readmission in August, 1992. On December 16, 1992, Claimant was advised that she was being dropped from the medical school for poor scholarship. However, effective January 22, 1993, the Committee on Student Promotions recommended and approved specific curriculum requirements for Claimant. Those curriculum requirements specifically outlined which courses Claimant was to take (and when), and which she was not to take. One condition was that she was not to take the preventive medicine and health examination during academic year 1992-1993. Claimant successfully completed the course work for the academic year 1992-93 in May of 1993. She then sat for the first component of a three-part examination (preventive medicine) in preventative medicine and health in June, 1993 during the 1993 summer makeup examination period. Ironically, UICCOM s policy dictates that permission be obtained from the Office of Academic Student Affairs prior to taking the examination. Claimant received such permission. The Respondents position is that by sitting for this examination she violated the curriculum requirements. For that reason, on July 30, 1993, the Committee on Student Promotions dropped Claimant from UICCOM. Claimant urges that the Respondent has incorrectly interpreted the definition of academic year 1992-93. She urges that academic year 1991-92 ended with the “last day of final examinations of the spring semester or quarter.” Her position is supported by Dr. Thomas Henderson who was appointed by Dr. Gerald Moss, Dean of UICCOM, as the grievance officer to consider the Claimants grievance. He reported to Dr. Moss as follows: “The issue to be resolved revolves around this interpretation of the time period described by the phrase “Academic Year 1992-1993.” No matter what the intent of CSP (Committee on Student Promotions) may have been in January, 1993, there is no specific time frame given for Academic Year 1992-1993. The usual interpretation of the time encompassed by an academic year refers to the time beginning with the first day of classes of the Fall Semester or Quarter and continuing through the last day of final examinations of the Spring Semester or Quarter. Using the official calendar of the University of Illinois at Chicago for Academic Year 1992-1993, the period in question was August 24,1992 to May 8,1993. As another example of the time period to be considered an academic year, faculty members at the University of Illinois on academic year appointments (i.e. AY contracts) are required to render services to the University for the Fall and Spring Semesters and are paid for nine months service. With respect to student status, in my experience, once a student has successfully completed the academic requirements for a given academic year (as described above), the student is generally able to take courses required for the next academic year during the summer, if appropriate courses are available. Indeed, even in the College of Medicine, students who have completed their M-2 requirements in May of a given year are allowed to begin taking M-3 clerkships approximately two weeks after sitting for the USMLE: Step 1 examination in June, rather than being required to wait until late August to begin these activities.” Dr. Henderson determined that “Lalitha Garimella was dropped from the College of Medicine because of an overly zealous interpretation of the “curriculum requirements.” He recommended that Claimant be reinstated effective with the beginning of the fall semester, 1994. Ignoring Dr. Henderson’s findings, Dr. Moss replaced him with Dr. Edward Cohen who confirmed the dismissal. This action was taken notwithstanding the fact that the grievance procedures contain no provision for ignoring the recommendation, or for replacing the grievance officer. I would find that the Claimants dismissal for the reason that she took the preventive medicine examination during the summer of 1993 to be arbitrary and capricious, and contrary to law. The majority’s action today leaves the Claimant with a wisp of a remedy if any remedy at all. Since the Claimant will be denied the ability to attempt to complete her education, she will be limited to her breach of contract claim. While the record casts doubt on her ability to successfully complete the medical program, the likelihood is that any damages for termination from the program will be held to be speculative. She will have no adequate remedy for the wrong done to her. I would deny the motion to dismiss counts I and II.